      Case: 6:17-cr-00036-CHB-HAI Doc #: 209 Filed: 07/28/20 Page: 1 of 2 - Page ID#: 3841
                                                                                         Easte1 n District of Kentuoky
                                                                                               1



                                   UNITED STATES DISTRICT COURT                                    FILED
                                   EASTERN DISTRICT OF KENTUCKY                               JUL 28 2020
                                   SOUTHERN DIVISION AT LONDON
                                                                                                      AHO~JOON
                                                                                                   l'IOBEl''ff R. CARR
                                                                                           CLERK U.S. DISTP.IC"r COUP.T
 UNITED STATES OF AMERICA,                            )
                                                      )
           Plaintiff,                                 )
                                                      )           Criminal Action No. 6: 17-CR-036-CHB
                                                      )
 V.                                                   )
                                                      )       COURT'S ADVICE OF RIGHT TO APPEAL
 RODNEY SCOTT PHELPS,                                 )
                                                      )
           Defendant.                                 )

                                               *** *** *** ***
      You are notified by this Court that you have a right to appeal your case to the Sixth Circuit Court of
Appeals, which on proper appeal will review this case and determine that there has or has not been error of law.

        If you do not have sufficient money to pay for the appeal, you have a right to apply for leave to appeal in
forma pauperis, which means you may appeal without paying for it. If you are without the services of an
attorney and desire to appeal and so request, the Clerk of this Court shall prepare and file forthwith a notice of
appeal on your behalf. With few exceptions, this notice of appeal must be filed within fourteen (14) days from
the date of entry of this judgment.

       If you do not have sufficient funds to employ a lawyer, the Court of Appeals may appoint your present
lawyer or another to prosecute the appeal for you.



                                             ACKNOWLEDGMENT

       The above statement has been read and/or furnished to me this the 28 th day of July, 2020.




                                                      Defendant


                                                      Attorney for Defendant
Witness:


Deputy Clerk
      Case: 6:17-cr-00036-CHB-HAI Doc #: 209 Filed: 07/28/20 Page: 2 of 2 - Page ID#: 3842
                                                 CERTIFICATION



       I, Jackie Brock, Deputy Clerk, certify that the Court's Advice of Right to Appeal was read and/or

presented to the Defendant via electronic means in open Court, and that Defendant Rodney Scott Phelps orally

acknowledged his understanding of same.


       Dated this the 28 th day of July, 2020.




Witness:




Deputy Clerk
